Citation Nr: 1019481	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri


FINDING OF FACT

The Veteran did not have back disorder prior to service; 
injured his back in service; had chronic back symptoms in 
service; experienced continuous back symptoms after service; 
and has a currently diagnosed disability of a chronic low 
back disorder.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
chronic low back disability diagnosed as spondylosis of the 
lumbar spine involving L 4-5, and L 5-S1, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting the Veteran's appeal for service connection.  
Thus, no further discussion of the VCAA is required.
Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 
38 C.F.R. § 3.307), and the Veteran presently has the same 
condition.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A disability may also be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
supra, at 495-496.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of soundness in 38 U.S.C.A. § 1111, VA must 
show, by clear and unmistakable evidence, that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).  

The Veteran's entrance examination in June 2002 contains no 
references to prior back problems and shows a normal back.  
Beginning in February 2005, when spondylosis of the lumbar 
spine involving L 4-5 and L5-S1 with sclerosis of the L5-S1 
facet joints, bilaterally, was diagnosed following radiologic 
examination, service treatment records contain numerous 
instances of treatment for low back problems.  For example, 
in November 2005, the Veteran attended physical therapy for a 
back strain in the sacroiliac region and chronic lumbosacral 
strain.  In April 2006, the Veteran was diagnosed with 
lumbosacral strain and chronic back strain, despite numerous 
visits to physical therapy.  At the Veteran's May 2007 
discharge physical, he reported lumbar back pain.  The 
examiner noted chronic, recurrent, low back pain, multiple 
episodes.  One month later, in June 2007, the Veteran filed a 
claim for service connection for a back disorder.

At an August 2007 VA examination, the Veteran reported 
injuring his back prior to service.  Based on this statement, 
VA found that the Veteran had a back disorder which pre-
existed service.  The Board disagrees with this conclusion.  
A single statement made by the Veteran five years after his 
entrance examination does not override the presumption of 
soundness.  The Veteran did not report a prior injury at his 
entrance examination and the examiner found his back was 
normal.  The Veteran did not report a prior injury while he 
was in service, despite numerous opportunities to do so.  
Given the lack of clear and unmistakable evidence of a prior 
back injury, the Board finds that the Veteran did not have a 
pre-existing back disorder when he entered service.

At the August 2007 VA examination, the Veteran complained of 
localized back pain with no radiation.  A history of chronic 
low back pain was noted.  The Veteran reported pain in basic 
training which became worse when he was deployed to Iraq.  He 
was treated with medication and physical therapy with some 
improvement.  The back disorder has become progressively 
worse since service.  Examination revealed no guarding, 
tenderness, swelling, spasm, swelling, ankylosis, or 
abnormalities.  Range of motion was normal.

The first question is whether the Veteran has a current 
disorder.  While the post-service records only diagnose back 
pain, the Board finds that service treatment records, which 
diagnosed chronic back strain as recently as April 2006, are 
contemporary enough to provide a current diagnosis.  
Additionally, x-ray findings showed a back disability, 
described as spondylosis of the lumbar spine involving L 4-5, 
and L 5-S1 in 2005.  

Given that the Veteran's back disorder began in service and 
that he has had continuous back problems since service, the 
Board finds that there is sufficient evidence that the 
Veteran's back disorder was incurred in service.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  Service connection for a back disorder 
is granted.


ORDER

Service connection for a back disability, described as 
spondylosis of the lumbar spine involving L 4-5, and L 5-S1, 
is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


